TirgiN, J.
The lien created by R. S., c. 75, § 11, can be enforced only “ by suit and attachment of the share within two years after administration granted ” on the estate from which the share descends.
Administration was granted on Cyrus Fenderson’s estate on May 7, 1872 ; while this action was not commenced “ within two years” thereafter, but on February 18,1876. Therefore, according to the terms of the report, the entry must be,

Plaintiff nonsuit.

Abbleton, C. J., Walton, Barrows, Peters and Libbey, JJ., concurred.